Citation Nr: 9903186	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from May 1962 to May 1964 and 
July 1964 to August 1992.  

The appeal originated with a rating decision dated in January 
1993.  The Board of Veterans' Appeals (Board) remanded the 
case for additional development in June 1996 and December 
1997.  


FINDINGS OF FACT

1.  The veteran failed to report for VA examinations required 
to evaluated his claims for service connection benefits. 

2.  No competent medical evidence is of record that would 
establish that the veteran currently has a disability of the 
low back or right hip which is causally related to service or 
to any incident or event therein, or which shows that such a 
disability is etiologically related to a service-connected 
disability or has been aggravated by a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a right hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Additionally, secondary service connection for a disability 
is warranted when that disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Secondary service connection is 
also warranted for a disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board also notes that the veteran must submit evidence 
that his claim for entitlement to service connection benefits 
is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the 
Department of Veterans Affairs (VA) benefit system requires 
more than just an allegation.  The veteran must submit 
supporting evidence that is sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).  The three elements of a 
well grounded claim for service connection benefits are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303.  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two; or, service-connected 
disability.  Further, the evidence must be competent.  That 
is, the presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service or a service-connected 
disability, a competent opinion of a medical professional is 
required.  See Caluza at 504; Reiber v. Brown, 7 Vet. 
App. 513 (1995).  

The veteran essentially contends that service connection is 
warranted for disabilities of the low back and right hip.  At 
the RO hearing in May 1994, the veteran testified that he 
never hurt his right hip and that his back pain which started 
in the 1980's did not start hurting as the result of anything 
he did.  He testified that a doctor had told him that he 
would eventually start having problems with his back and hip 
because of the way he was using his left leg and shifting 
more weight in that area.  However, the veteran has submitted 
no competent evidence tending to show that he currently has a 
disability of the low back disorder or right hip disorder 
which is the result of service or etiologically related to a 
service-connected knee disability.

A service medical record shows that the veteran complained of 
low back pain in December 1972, but that record includes no 
history of a low back injury or diagnosis of a low back 
disability.  At his separation medical examination in July 
1992, the veteran complained of recurrent back pain and right 
hip pain on motion.  The report of the examination shows that 
clinical evaluation of the spine and other musculoskeletal 
areas and lower extremities was normal.  

After service, the veteran underwent a VA examination in 
October 1992.  No abnormalities regarding the hip or low back 
were noted on examination of the musculoskeletal system.  The 
diagnosis was history of joint complaints - diagnosis to be 
determined involving various joints, including the right hip.  
X-rays associated with that examination revealed no evidence 
of fracture, dislocation, significant arthritic changes or 
radiopaque densities about the right hip; and the impression 
was negative right hip. 

While private X-rays of the lumbar spine in June 1994 
included an impression of essentially normal lumbar spine, 
those X-rays revealed early vertebral body spurring of the 
bodies of L3 and L4.  Furthermore, a Naval medical record 
dated in May 1994 includes an assessment of severe 
degenerative joint disease of the knees with likely hip and 
back problems secondary to this.  Also, according to another 
Naval medical record dated in June 1995, the same examiner as 
in May 1994 related that the veteran's low back pain was 
likely secondary to severe degenerative joint disease in the 
knees and the veteran's weight.  The Board notes that the 
veteran is service-connected for degenerative joint disease 
of the left knee and degenerative joint disease of the right 
knee.  

In light of the above evidence, the Board remanded the case 
in December 1997 in order to schedule the veteran for a VA 
examination and obtain a medical opinion as to the 
relationship, if any, that exists between any disabilities of 
the lumbar spine and right hip and the veteran's service-
connected left knee disability.  Review of the claims file 
discloses that two examinations were scheduled in March 1998 
but that the veteran failed to report for said examinations.  
The Board also notes that the RO sent a letter to the veteran 
in February 1998, in which the RO informed that the veteran 
that failure to report for an examination might cause the VA 
to continue its prior disallowance of his appeal.  In light 
of that letter, the Board finds that the veteran was properly 
informed as to the importance of reporting for the scheduled 
examinations.  

Additionally, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, as in this 
case, without good cause, the claim shall be rated based on 
the evidence of record.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) and (b) (1998).  

The veteran has not provided any explanation as to why he did 
not report for the scheduled VA examinations in this case.  
Therefore, the Board must base its decision on the evidence 
of record.  The evidence of record includes no competent 
evidence linking a current disability of the right hip to 
service; and the Board notes that pain is not a disability 
for the purpose of establishing entitlement to VA 
compensation benefits.  Additionally, while X-rays of the 
lumbar spine in June 1994, over one year after the veteran's 
separation from service, revealed early vertebral body 
spurring of the bodies of L3 and L4, the impression was 
essentially normal lumbar spine.  Furthermore, while there is 
competent evidence tending to relate the veteran's complaints 
of low back pain and right hip pain to a service-connected 
disability, there is no competent evidence tending to link a 
disability of the lumbar spine and right hip to a service-
connected disability.  Therefore, the Board finds that the 
claims for entitlement to service connection for disabilities 
of the low back and right hip are not well-grounded.  If the 
veteran does not submit a well-grounded claim, the appeal of 
the claim must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. 
App. at 81.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  As noted above, the RO did attempt to afford the 
veteran additional VA examinations and obtain a medical 
opinion regarding the etiology of his claimed disabilities, 
but the veteran failed to report for such examinations. 

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish well-grounded claims for the disabilities at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing well-
grounded claims for entitlement to service connection for 
disabilities of the low back and right hip.  Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Finally, the Board notes that the RO's failure to find the 
claims for entitlement to service connection for a low back 
disorder and a right hip disorder not well-grounded 
constitutes harmless error.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  


ORDER

The appeal is denied.  


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 8 -
